Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notes and Comments
This Non-Final Office Action replaces the Non-Final Office Action mailed 12/24/2021 which was inadvertently missing text.   The examiner notes that the citation of the reference Mei, Pharmaceutical nanotechnology for oral delivery of anticancer drugs, Advanced Drug Delivery Reviews, 2013, 65, 88-890 on Form PTO-892 of the Non-Final Office Action mailed 12/24/2021 was a typographical mistake.   This reference is not used in the office action.  This Non-Final Office Action restarts the statutory period for reply.
Claim Objections
Claims 1 and 11 are objected to for the following informalities: Claim 1 recites “a polymeric prodrug comprising a polymer chain… a first pharmaceutically active molecule… possibly a second pharmaceutically active molecule.”  For the Markush group to be proper and grammatically correct, an “and” should be placed prior to the last clause “possibly a second pharmaceutically active molecule.”   Similarly, for the Markush group in claim 11 to be proper and grammatically correct, an “or” should be inserted before the last member of the Markush group “sorafenib.”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Regarding claim 1, the claim recites “such as for example” and “possibly.”  The phrase "such as for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  Similarly, although “possibly” may be construed as “optionally” in some contexts, its appearance here renders it unclear if the limitation following “possibly” are part of the claimed invention.  If applicant wishes for the limitation “a second pharmaceutically active molecule covalently coupled to the terminal part of the polymer” to be optionally, the examiner recommends replacing the term “possibly” with “optionally.” Regarding claim 2, the claim recites “such as, for example.” The phrase "such as, for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  Claim 4 recites “The polymeric prodrug.”  Claim 4 is an independent claim, and as it’s an independent claim, and as there is no polymeric prodrug previously recited in the claim, the phrase “The polymeric prodrug” lacks antecedent basis.  Claim 6 recites “preferably” and “more preferably.”  The phrases “preferably” and “more preferably” render the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  Claim 7 recites “Atom Transfer Radical Polymerization (ATRP) and its derivatives (Copper (I) Mediated Radical Polymerization).”  It’s unclear why Copper (I) Mediated Radical Polymerization is in parentheses and if this is a positive claim limitation, or merely exemplary.  Further regarding claim 7, claim 7 recites “for example.”  The phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  Further, claim 7 recites from among complexes based on transition metals (Cu, 



Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 4-14, and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Louage (Angewandte Chemie, International Edition, 2016).   Louage teaches (abstract; scheme 1; page 11792, left-hand column, paragraph 2 - right-hand column; page 11794, right-hand column, paragraph 2; table 1; page 11795, left-hand column, paragraph 2 - right-hand column) polymeric prodrugs in which paclitaxel is bonded to the proximal portion of poly-N,N-dimethylacrylamide. These prodrugs are prepared by RAFT polymerization using PABTC as chain-transfer agent. This agent is first bonded to the paclitaxel before initiating the polymerization with N,N-dimethylacrylamide (acrylamide derivative) monomers. These prodrugs are soluble in water and are described for uses as drugs for cancer treatment.  The examiner notes that although Louage was included on the IDS filed 10/6/2020, the resolution is of poor quality and a higher resolution copy is therefore included on Form PTOL-892 accompanying this action.

s 1, 5-10, 12-14, 16, are 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Williams (ChemMedChem, 2011; IDS filed 10/6/2020).  Williams teaches (abstract; page 283: scheme 1 and table 1; page 283, left-hand column, paragraph 2) polymeric prodrugs prepared by RAFT polymerization. The polymer is poly-2- hydroxypropylmethacrylamide comprising acrylamide derivative monomers, the pharmaceutically active molecule is the anti-cancer compound SN-38 and the chain-transfer agent for the polymerization is CDP (also used in example 1 of the application).

Claims 1, 5-14, 16, are 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bao (Polymer Chemistry, 2017; IDS filed 10/6/2020).  Bao teaches (abstract; schemes 1-3; page 5174, right-hand column; pages 5182-5183, "Conclusion" section) describes polymeric prodrugs of gemcitabine and cladribine. The polymer comprises squalenyl methacrylate monomers considered to be acrylamide derivatives. The polymerization is RAFT polymerization and the chain-transfer agent is CTA/CDP.

Claims 1-3, 5-9, 12-14, and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Huang (Macromolecular Chemistry and Physics, 2015; IDS filed 10/6/2020).  Huang teaches (abstract; pages 1015-1016, section "Synthesis"; "supporting information": scheme S1, page 2 and table S1, page 7) describes block copolymers of poly(acrylamide-co-acrylonitrile) P(AAm-co-AN) bonded to a PEG polymer. This PEG polymer is considered to be a "pharmaceutically active molecule" since it makes it possible to improve the aqueous solubility of therapeutic agents, and to modify the bioavailability thereof and the pharmacokinetics thereof. The P(AAm-co-AN) polymers are prepared by RAFT polymerization. This step is followed by coupling of the PEG at the chain end, i.e. in a position which can be considered to be proximal. The polymers of D4 are described for medical applications.
s 1-3, 5-9, 12-14, and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Tong (RSC Advances, 2016; IDS filed 10/6/2020).  Tong teaches (abstract; page 50535: scheme 1, "Experimental" section, table 1) block copolymers of PEG­ poly(acrylamide-co-acrylonitrile) bonded to DOTA by means of a cysteine. DOTA is a "pharmaceutically active molecule" used in particular as an agent which chelates Gd3+ for MRI. The P(AAm-co-AN) polymers of Tong are prepared by RAFT polymerization. This step is followed by coupling of the PEG, of cysteine and of a DOTA at the chain end, i.e. in a position which can be considered to be proximal. The polymers of Tong are described for medical applications.

Claims 1-2, 4-14, and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Zhang (Journal of Controlled Release, 2012; IDS filed 10/6/2020).  Zhang teaches (abstract; pages 67-68, sections 2.3 and 2.4; page 68; table 1; page 70; figure 1) describes copolymers comprising an HPMA monomer, which are prepared by RAFT polymerization using CPA as chain-transfer agent.  A paclitaxel molecule is necessarily present in the proximal portion of the polymers of Zhang, described on pages 67-68, section 2.4, and another paclitaxel molecule is present in the terminal portion of said polymers.  The preparation described on page 67, section 2.3 comes under the subject matter of claim 17 when considering that tP-PTX (cf. figure lB)  is a "pharmaceutically active molecule" coupled to a tP-PTX polymer prepared beforehand by RAFT polymerization.

Claims 1-3, 7-10, and 12-19 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being unpatentable over US 20101066695 to Bundle (IDS filed 10/6/2020).  Bundle teaches (examples 5-7,9; paragraphs [0083] - [0095]) polyacrylamide polymers comprising at least one pharmaceutically active molecule (saccharide) bonded at the chain end, i.e. in a position which can be considered to be 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL W DICKINSON whose telephone number is (571)270-3499.  The examiner can normally be reached on M-F 9 AM to 7:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL W DICKINSON/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        


December 18, 2021